Citation Nr: 1747287	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  09-03 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for stress fractures of the feet.

4.  Entitlement to an initial compensable rating for right ankle internal derangement prior to November 10, 2011, and 10 percent thereafter.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2011.  A transcript of the hearing is in the Veteran's file. 

In November 2011 and October 2014, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Pursuant to the Veteran's October 2014 Board remand, the RO issued a Statement of the Case for the Veteran's claim for entitlement to an earlier effective date other than October 19, 2007 for service connection for a right ankle internal derangement in November 2014.  A review of the record shows that no substantive appeal was filed within one year of the rating decision.  Therefore, the November 2014 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

In a February 2016 rating decision, the RO issued a rating decision granting service connection for bipolar disorder (claimed as acquired psychiatric disorder), service connection for a stress fracture of the left ankle, and service connection for migraine headaches which had previously been remanded by the Board in October 2014.  As the Veteran has not appealed either the evaluations or effective dates assigned to these disabilities, these matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Additionally, in the February 2016 rating decision, the RO changed the effective date of the assigned 10 percent evaluation for the Veteran's service-connected right ankle internal derangement to November 10, 2011.  The issue of entitlement to a greater rating remains in appellate status because the February 2016 rating decision did not represent the highest possible benefit.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to service connection for stress fractures of the feet; entitlement to an initial compensable rating for right ankle internal derangement prior to November 10, 2011, and 10 percent thereafter; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Though the Veteran currently has a diagnosis of bilateral hearing loss, the evidence of record does not show that this hearing loss is related to service or to an incident of service origin, including in-service exposure to loud noise.

2.  The evidence of record does not show that the onset of the Veteran's tinnitus was due to active duty service or result from disease or injury in service.






CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016). 

2  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

The Veteran was provided a VA medical examination in August 2007 and August 2012.  A medical addendum, obtained in August 2015, is also of record.   The examinations, along with the medical opinion, are sufficient evidence for deciding the claim.  The reports are adequate, as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is between zero and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, supra. 

The Veteran states that he was involved with helicopter support and training while in service.  He notes that he was not issued hearing protection and, since that time, he has suffered from significant hearing loss and loud ringing in his ears.  He notes difficulty having conversations, having to ask people to speak up or repeat themselves.  He also notes complaining with family members because he has to have the TV or stereo at a high volume.  

Service treatment records dated in June 1983 reflect complaints of hearing loss.

The Veteran was afforded a VA audiological examination in August 2007.  The Veteran reported noise exposure from aircrafts when on the flight line and from the firing range while in service.  Post service, he was in communications, administrative type work and physical fitness.  He denied post-discharge occupational or recreational noise exposure, except from occasional chainsaw use.  

The Veteran also reported that the onset of his tinnitus was while in the military.  He could not cite a particular time or incident that caused its onset.  It was noted that the tinnitus was not reported as constant, but recurrent.  He noted hearing tinnitus every few days and stated that it lasted minutes to days at a time.  

The Veteran's puretone thresholds were not evaluated.  The VA examiner indicated that the Veteran's responses were inconsistent; therefore the presence or absence of hearing loss could not be determined.  The VA examiner stated that tinnitus was not service-related.  The VA examiner noted that the Veteran's hearing was well within normal limits at his 1983 discharge hearing examination.  Tinnitus or any reported current hearing loss was not due to military noise exposure.  

At the Veteran's September 2011 videoconference hearing, he noted that his hearing loss was attributable to his assignment with a helicopter unit.  He noted that they were not provided hearing protection.  He also stated that he had ringing in his ears ever since coming back from overseas.  

The Veteran was afforded a VA audiological examination in August 2012.  He noted that he was a radio man and in a helicopter unit and trained troops in helicopters.  The Veteran reported civilian employment as a correctional officer, salesman, personal trainer and in construction.  He stated that he worked in a carpentry shop and could not always hear his boss and that he had to turn the TV to too loud.  He noted recreational noise exposure from shooting.  The Veteran stated that his tinnitus would give him a headache, that it was aggravating, and that it sometimes kept him awake.  

Upon examination, the audiological results revealed that the Veteran had hearing impairment for VA purposes in both ears pursuant to 38 C.F.R. § 3.385.  The pure tone thresholds in his right ear were 25, 30, 20, 30 and 30 decibels, at 500, 1000, 2000, 3000 and 4000 Hz respectively.  The pure tone thresholds in his left ear were 45, 35, 30, 40 and 45 decibels, at 500, 1000, 2000, 3000 and 4000 Hz respectively.  Speech recognition scores were 100 percent for the right ear and 98 percent for the left ear.  The Veteran was diagnosed with sensorineural hearing loss, bilaterally. 

The VA examiner opined that the Veteran's hearing loss was not as least as likely than not caused by or a result of an event in military service.  The VA examiner stated that the enlistment hearing examination completed in 1979 documented normal hearing acuity in both ears as did the separation hearing examination in 1983.  The VA examiner also opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  The VA examiner stated that the Veteran reported that tinnitus was constant and began following head trauma and got worse while working with helicopters.  It was noted that on a previous VA examination, the Veteran could not cite a particular circumstance or event and described the tinnitus as intermittent.  There was no mention of tinnitus found in the Veteran's service treatment records, and hearing was normal in both ears at separation.  

In an August 2015 medical addendum, the VA examiner opined that the Veteran's claimed hearing loss was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner stated that the records showed no hearing loss or significant changes in hearing thresholds greater than normal measurement variability during active duty military service.  There was no record of complaint or treatment of the claimed hearing loss in service records.  The VA examiner noted that the Institute of Medicine (IOM) (2005) stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure would develop long after noise exposure.  The IOM panel concluded that based on their current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was "unlikely."  Based on the objective evidence (audiograms), there was no evidence on which to conclude that the Veteran's current reported hearing loss was caused by or a result of the Veteran's military service, including noise exposure.  

The VA examiner also opined that the Veteran's claimed tinnitus was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner stated that tinnitus etiology during active duty service could not be determined with reasonable certainty based on available evidence in the record or scientific knowledge.  There was not a shift in hearing from the time of enlistment to the time of separation that was consistent with the reported tinnitus.  There was no record of complaint or treatment of the claimed tinnitus in service records.  According to the test from Tinnitus: Theory & Management, James B. Snow, Jr., MD, BC Decker Inc. 2004, p1-2 " In the United States, as in other developed nations, most hearing loss develops gradually during middle or old age, without any identifiable cause or association other than advancing years.  Epidemiologic studies show that presbycusis (genetic/age related hearing loss) is the most prevalent cause of tinnitus followed by excessive noise exposure."

After a review of the record, the Board finds that the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus.  The Veteran is currently diagnosed with sensorineural hearing loss for VA purposes.  However, there is no competent medical evidence of record reflecting that the Veteran demonstrated hearing loss to a compensable degree within one year of discharge from active duty, and the only medical opinion of record addressing the relationship between the current conditions and service is that of VA examiners, and such opinions are against the claim.

The most persuasive expert medical opinion evidence reflects that the August 2015 VA audiologist did not find that the Veteran's current hearing loss and tinnitus were related to service.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The audiologist considered the medical evidence of record and the Veteran's lay statements, and included medical literature pertinent to the claim.  This rationale makes the opinion persuasive and the most probative evidence as to the nexus element of the claims.  Further, there is no medical opinion of record contrary to the VA examiner's conclusion.

The Board acknowledges the Veteran's contentions that his hearing loss is due to his in-service noise exposure.  The Board does not doubt the credibility of the Veteran's reports of being exposed to noise during service, as the Veteran can attest to factual matters of which he had first-hand knowledge and noise exposure is consistent with his circumstances of service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, as a lay person, the Veteran does not have specialized training sufficient to render such an opinion as to the etiology of a hearing loss disability diagnosed many years after the noise exposure.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Moreover, the Board finds that the evidence does not show that sensorineural hearing loss manifested to a compensable degree within a year of separation from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The evidence shows that hearing loss was manifest many years after service; thus, the presumption of service connection for chronic diseases is not applicable.

As to tinnitus, the Board is aware that the Veteran is competent to provide evidence regarding his observations of tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  That said, there are inconsistencies in the history he has provided.  In 2007, he noted that he could not pinpoint tinnitus to a particular in-service incident, whereas in 2012 he stated that it began following head trauma and worsened while working with helicopters.  These inconsistencies render the Veteran's contentions as to tinnitus as less probative than the aforementioned VA opinions above.  

As the preponderance of the evidence is against the claims of service connection for bilateral hearing loss and service connection for tinnitus, the benefit of the doubt doctrine is not applicable in the instant appeal, and the claims are denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

With regards to the claim for entitlement to service connection for stress fractures of the feet, the Veteran notes that he fell off a ropes course and landed on his heels.  He noted pain and discomfort and that he could not stand in formation for a long period of time.  After separation, he noted that the pain increased. 

Service treatment records dated in November 1979 show that the Veteran complained of pain in the soles of his feet, bilaterally.  An assessment of chronic foot problems due to duty was noted.  A May 1980 service treatment note reflects an assessment of resolving clinical stress fracture of the left heel and a history for fracture of the right.  

A July 2009 VA feet examination shows that the Veteran reported aching and cramping, and that he was unable to walk for the first 1-2 hours every morning.  The Veteran noted pain, swelling, stiffness, fatigability and lack of endurance in his feet, bilaterally.  Weakness was also noted in both feet, greater in the left than the right.

Upon examination, tenderness and abnormal weight bearing were found.  X-rays from August 2007 reflected a normal study for both feet.  It was noted that stress fractures of both feet were not found. 

In a September 2010 medical opinion, the VA examiner stated that there was no evidence of stress fractures in military and x-rays of both feet were normal now, so the relation to treatment in the military was moot.  

The Veteran was afforded a VA examination in August 2012.  A diagnosis of plantar fasciitis was provided.  The VA examiner noted that the Veteran was diagnosed with stress fractures while in service, which had since healed.  The VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner stated that the Veteran was a physical trainer and weight lifter.  These activities were well documented for causing foot pain.  The VA examiners' rationale incorporated reference that were limited to plantar fasciitis, and not stress fractures.  

Pursuant to a Board remand, the Veteran was afforded a VA foot conditions examination in November 2015.  Diagnoses of plantar fasciitis, degenerative arthritis and mild to moderate midfoot arthropathy, all for the right foot, were provided.  The Veteran reported that his heels felt numb.  His right heel throbbed with pain at not.  He experienced cramps of the toes and swelling and flare-ups in the heel.  The VA examiner stated that the Veteran did not now have a stress fracture of either foot.  X-rays were negative for fractures of the foot.  The Veteran's service treatment records were reviewed.  The VA examiner opined that the Veteran did have a left calcaneal fracture noted in his military medical records which was at least as likely as not related to incurred in or caused by the claimed fall from a rope.  

The Board finds that the November 2015 examination report is not wholly sufficient for deciding this claim.  While the VA examiner conducted an evaluation of the Veteran's bilateral feet, the Board finds that it is unclear whether the Veteran's diagnosed foot conditions are related to his active duty, to include the noted stress fractures while in service.  As such, the Board finds that an addendum opinion is necessary.

With regards to the Veteran's claims of entitlement to TDIU, the Veteran has stated that his ankle and heel contusions and his stress fractures and ankle derangement have prevented him from securing and following any substantially gainful occupation.  

A TDIU may be assigned if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  However, the Veteran's service-connected disabilities must meet the following criteria: (1) if there is only one such disability, this disability shall be ratable at 60 percent or more; or (2) if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Notwithstanding the above, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the award of a 100 percent schedular disability rating does not necessarily render moot the claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain or obtain the TDIU rating even where a 100 percent schedular rating has also been granted.  Bradley, 22 Vet. App. at 293-94.

The Veteran was service connected for: posttraumatic stress disorder (PTSD) rated as 100 percent disabling, migraines headaches as noncompensable prior to November 5, 2015, and 30 percent disabling thereafter, residual of left fracture calcaneus as 10 percent disabling and right ankle internal derangement as noncompensable prior to November 10, 2011 and 10 percent disabling thereafter.  

The Veteran's separate and distinct service-connected disabilities involving his ankles are less than 60 percent; thus, he does not currently meet the statutory requirements for SMC under 38 U.S.C.A. § 1114(s).  Nevertheless, as development of evidence concerning whether service connection for stress fractures of the feet is warranted is being remanded, it is appropriate to defer final appellate review of the TDIU claim.

In addition, the Board finds the issue concerning an increased evaluation for service-connected right ankle disability to be intertwined with the TDIU issue being remanded.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  A decision by the Board on the Veteran's right ankle disability claim would, at this point, be premature.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran's file to be returned to the examiner who conducted the November 2015 VA examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion.  (The need for an additional physical examination should be determined by the examiner.) 

Based on the review of the record, to include the Veteran's lay statements regarding the onset of his claimed foot condition, the examiner is asked to specifically address the following:

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed foot condition, to include plantar fasciitis, degenerative arthritis and mild to moderate midfoot arthropathy, are related to the Veteran's active service, to include stress fractures?

The examination report must include a complete rationale for all opinions expressed.

2.  Finally, readjudicate the issues remaining on appeal, to include the claim for TDIU.  If the Veteran is determined to meet the criteria for TDIU, the narrative by the AOJ must explain whether such award may be due solely to the service-connected ankle disabilities (and foot disability, only if granted service connection pursuant to this remand), separate and apart from the Veteran's service-connected PTSD, in order to qualify him for entitlement to SMC under 38 U.S.C.A. § 1114(s).  

If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


